FLAHERTY, Justice,
concurring.
I join the majority opinion based upon my Concurring Opinion in Commonwealth, Unemployment Compensation Board of Review v. Ceja, 493 Pa. 588, 619, 427 A.2d 631, 647 (1981): “Our common law and statutory law recognize certain exceptions to the hearsay rule, and these exceptions could well be the subject of a degree of relaxation in an administrative type of adjudication. In this regard the hearing officer should be in a position to determine whether hearsay evidence which would constitute an exception to the hearsay rule should be admissible notwithstanding the absence of proper qualification. It might well be wise to permit the hearing officer to determine whether this type of hearsay evidence is ‘reliable.’ In addition, reports, opinions, and statements of charge submitted by licensed professionals could be an exception.” (Emphasis in original).